DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I and the species listed below in the reply filed on 1/27/2021 is acknowledged. With respect to the groups, the traversal is on the ground(s) that the ISA did not reject those claim for lack of unity, this is not persuasive as the groups lack unity of invention as the special technical feature they share does not make a contribution over the prior art and the ISA explains how the claims lack an inventive step (i.e. do not make a contribution over the prior art).  Also, the groups lack an inventive step in view of the rejections presented below.  Applicant also argues that a search for Group I would also yield art pertinent to Groups II and III and the search of all the species would not impose a serious search burden, this is not persuasive as presence of a search burden is not a criteria when requiring a restriction in a 371 application.  
The following species were elected by Applicant:
Source of light radiation – arc lamps;
Flavin derivative of formula (I) – Compound 1 of claim 29;
Polyamino acid - Polyamino acids comprising an amino acid sequence with glycine units (Gly- X-Y)n and at least one Gly-Pro-Hyp triplet as the polyamino acid; and 
Amine other than i) the at least one compound of formula (I), and other than ii) the at least one polyamino acid – arginine.
Claims 25-27 and 39-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group and/or species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/27/2021.
The requirement is still deemed proper and is therefore made FINAL.

Priority
No English translation of the certified copy of foreign priority application has been received.  Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29 appears to recite multiple synonyms of compounds 1 and 2, the use of multiple synonyms for a single compound is confusing.
Claim 32 recites “(Gly-X-Y)n”, however neither the instant claims nor the instant specification define X, Y and n, thus the limitations of the claims are unclear.  For purposes of examination, the presence of a Gly-Pro-Hyp triplet will be deemed to read on claim 32  and the elected species as it comprises a amino acid sequence Gly-Pro-Hyp) which comprises a glycine unit.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 22-24, 28-29, 36 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greaves (US 2015/0224041), cited on the 7/23/2020 IDS.
The instant claims are directed to a method comprising applying composition (a) to hair and simultaneously or subsequently exposing the hair to an artificial or natural light radiation.
Greaves discloses a process for dyeing keratin fibers, such as hair, comprising (i) applying to the fibers at least one dye and/or pigment; (ii) applying to the fibers at least one photoinitiator or photoactive compound; and (iii) exposing said keratin fibers to at least one light source, wherein the light 
Other suitable light sources include lamps emitting in the UV region such as fluorescent lamp, incandescent lamps, etc. [0742-0743].
Regarding claim 38: Greaves teaches first applying the photointiator/photo active compound and then subjecting the keratin fibers to a light source, which reads on step 2) being performed after step 1).  It is noted that the steps of leaving composition (a) on their for a specific time period or rinsing the hair after step 2) are optional steps and are not required to be disclosed by the prior art.
Greaves teaches that a suitable photoactive compound for use includes riboflavin, reading on instant claims 22, 23-24 and 28-29 [0735].
Greaves teaches an example wherein a photoactive compound is added to a dye composition in an amount of 0.5%, this composition is applied to hair and then a light source is applied [0835-0846], while this examples does not teach the use of Riboflavin, it would have been obvious to substitute the taught photoactive compound with riboflavin as they are both taught by the prior art to be used for the same purpose and its prima facie obvious to substitute one functionally equivalent compound for another to yield predictable results to one of ordinary skill in the art at the time of the invention.
As recognized by MPEP §2144.06, it is prima facie obvious to substitute art-recognized equivalents, and an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). 

Claims 22-24, 28-29, 36 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greaves (US 2015/0224041), as applied to claims 22-24, 28-29, 36 and 38 above, and further in view of Gordy (US 2009/0110738) and Wang (US 2012/0093737).
As discussed above, Greaves makes obvious the limitations of claims 22-24, 28-29, 36 and 38, however, Greaves does not teach the use of compound 1, riboflavin-5’-phosphate as elected.

Wang discloses light absorbing compositions which can be topically applied to hair [0056] and teaches that riboflavin-5-phosphate (also known as Flavin mononucleatide) is used for protection against light-caused damage and is used as a reagent for light absorbance for the purpose of reducing the damage caused by light exposure [0023].
In view of the above teaching, a person of ordinary skill in the art would have recognized riboflavin and riboflavin-5-phosphate to be functionally equivalent photoinitiators for use in cosmetics/hair care and Wang specifically teaches that riboflavin-5-phosphate can be used in compositions for application to hair.  Therefore, it would have been obvious to substitute the riboflavin in the composition of Greaves with riboflavin-5-phosphate as they are both taught by the prior art to be used for the same purpose and its prima facie obvious to substitute one functionally equivalent compound for another to yield predictable results to one of ordinary skill in the art at the time of the invention.
As recognized by MPEP §2144.06, it is prima facie obvious to substitute art-recognized equivalents, and an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). 

Claims 22-24, 28-29, 36 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greaves (US 2015/0224041), as applied to claims 22-24, 28-29, 36 and 38 above, and further in view of Houle (US 2006/0265028).
As discussed above, Greaves makes obvious the limitations of claims 22-24, 28-29, 36 and 38, however, Greaves does not teach the use of arc lamp as elected.
Houle discloses a hair growth composition having a photosensitizer that is applied to skin and irradiated with an energy source.  Suitable energy sources include arc lamps, incandescent lamps, light emitting diodes, fluorescent lamps, etc. ([0076] and Houle – claim 16). 
In view of the above teaching, a person of ordinary skill in the art would have recognized arc lamps, incandescent lamps, light emitting diodes, fluorescent lamps to be functionally equivalent energy 
As recognized by MPEP §2144.06, it is prima facie obvious to substitute art-recognized equivalents, and an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). 

Claims 22-24, 28-29, 36, 37 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greaves (US 2015/0224041), as applied to claims 22-24, 28-29, 36 and 38 above, and further in view of Loda (US 5,858,179).
As discussed above, Greaves makes obvious the limitations of claims 22-24, 28-29, 36 and 38, however, Greaves does not teach the duration of time the hair is exposed to the light source.
Loda discloses the use of a combination of chemicals and electromagnetic radiation to alter the physical characteristics of hair (Abs).  The method comprises applying a photosensitive compound to the hair and applying light to the fibers and the photosensitive compound (Loda – claim 1).  Loda teaches that conventional light sources can be used which include fluorescent lamps and arc lamps (Col. 5, lines 55-57). Loda further teaches that the exposure to UV light can continue for an amounts of time dependent on the effect desired.  Times can range from 5min to 2hours, depending on the hair type, photosensitizer, wavelength and intensity of the light source. The photoreactions can be halted immedietly when desired by simply turning off the light source (Col. 3, lines 30-40).
In view of the teachings of Loda, a person of skill in the art would recognize that the step of applying light in the method of Greaves could be performed for as much time as necessary to achieve the desired effect, such as 5min to 2hrs.  Therefore, it would have been prima facie obvious for a skilled artisan to optimize the time to exposure in order based on the air type, photosensitizer, wavelength and intensity of the light source and to obtain a desired effect.

As recognized by MPEP §2144.06, it is prima facie obvious to substitute art-recognized equivalents, and an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). 

Claims 22-24, 28-30, 33-35 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Millikin (WO 2008/063441), cited on the 7/23/2020 IDS.
The instant claims are directed to a method comprising applying composition (a) to hair and simultaneously or subsequently exposing the hair to an artificial or natural light radiation, wherein the composition A further comprises arginine as elected.
Millikin discloses a personal care composition comprising at least one skin care active, such as arginine (selected from a finite number of options) and a carrier, reading on instant claims 34-35 (Abs.)  
Millikin further teaches that the composition can comprise 0.1-1% of one or more vitamins, such as riboflavin, reading on instant compound 2 (Pg. 8) and can comprise hair growth regulators (Pg. 12).
Regarding claim 30 and 33: Millikin teaches that the composition can also comprise di-, tri-, tetra-, penta-, and hexa-peptides having ten or fewer amino acids (Pg. 9), these can be used in amounts ranging from 1x10-5 to about 5%.
While Millikin fails to disclose a single embodiment having arginine, riboflavin and a peptide (polyamino acids), it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.” KSR v. Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. AG. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR at 1741. The Court emphasized that “[a] person of ordinary skill is... a person of ordinary creativity, not an automaton.” Id. at 1742.  Consistent with this reasoning, it would have been prima facie obvious to have selected arginine, polypetide and riboflavin as discussed by the Examiner above to arrive at compositions “yielding no more than one would expect from such an arrangement.”
Millikin further teaches that the desired skin care actives are not only useful for application to the skin, but also to hair, nails and others mammalian keratinous tissue (which includes hair) (Pg. 3). The compositions can be used to prevent loss of skin and hair elasticity (Pg. 4), Millikin teaches a method of providing a benefit to mammalian keratinous tissue comprising the step of topically applying the personal care composition having a skin care active and an additional ingredient, such as vitamin B compounds, therefore, it would have been prima facie obvious to apply the composition of Millikin to the hair of a subject in need. (Pg. 1-2). Millikin teaches this method to further comprise the additional steps of delivering energy to the keratinous tissue by means of an energy delivery device (selected from a finite number of options), wherein the energy is selected from light energy (selected form a finite number of options) (Millikin – claims 5 and 9 and Pg. 2).  Millikin teaches that the energy can be applied to hair using a flash lamp, reading on exposing hair to at least one artificial light radiation (Pg. 17, lines 10-15).
Regarding claim 38: Milliken teaches application of the energy can be done simultaneously or sequentially (e.g. within 10min) with application of the topical composition, this it would have been prima facie obvious to do the steps sequentially as indicated by Millikin as these are specifically contemplated, which reads on step 2) being performed after step 1) and leaving composition A on the air for 5 sec to 3hrs.  It is noted that the steps of rinsing the hair after step 2) is an optional steps and is not required to be disclosed by the prior art.

Claims 22-24, 28-30, 32, 33-35 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Millikin (WO 2008/063441), as applied to claims 22-24, 28-30, 33-35 and 38 above, and further in view of William (US 2015/0140139).
As discussed above, Millikin makes obvious the limitations of claims 22-24, 28-30, 33-35 and 38, however, Millikin does not teach the composition to comprise a polyamino acids especially a Gly-Pro-Hyp triplet as elected.
Williams teaches a composition for improving or promoting hair growth which comprises as an active ingredient, a photosensitizer-peptide conjugate, wherein the active is activated by LED radiation (Abs and Williams – claim 1).   Williams teaches a suitable peptide for use to include glycine-proline-hydroxyproline (also known was Gly-Pro-Hyp).
It would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Millikin with those of Williams and use the photosensitizer-peptide conjugate, wherein the peptide is Gly-Pro-Hyp, as the peptide in the formulation of Millikin as Williams teaches that this active improves and promotes hair growth in a synergistic manner when light is applied [0041].  One of skill in the art would have a reasonable expectation of success as Millikin teaches that the composition can comprise compounds for regulating hair growth and teaches the application of light to the hair.

Claims 22-24, 28-30, 31, 33-35 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Millikin (WO 2008/063441), as applied to claims 22-24, 28-30, 33-35 and 38 above, and further in view of Somfleth (US 2007/0292379).
As discussed above, Millikin makes obvious the limitations of claims 22-24, 28-30, 33-35 and 38, however, Millikin does not teach the composition to comprise a polyamino acids having the claimed molecular weight.
Somfleth teaches a method of treating keratin fibers/hair comprising applying the hair an effective amounts of a corneocyte protein or corneocyte polypeptide having a molecular weight ranging 
Somfelth teaches that these composition can be used to treat hair and skin [0005].
It would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Millikin with those of Semfleth and add 0.05-5% of  the corneocyte protein or corneocyte polypeptide as taught by Semfleth, Semfleth teaches that this active results in the improvement in at least one property of tensile strength of keratin fibers/hair, delay in the aging process of keratin fibers/hair, stabilization of the moisture balance of keratin fibers/hair.  One of skill in the art would have a reasonable expectation of success as Millikin teaches that the composition can comprise peptides and peptide derivatives and taches the composition to be applied to hair to provide a benefit.

Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Berrios whose telephone number is (571)270-7679.  The examiner can normally be reached on Monday-Thursday 7am-4pm; Friday 9am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571) 272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 




/JENNIFER A BERRIOS/Primary Examiner, Art Unit 1613